 Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 1 of 10 PageID: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


CORNELL-DUBILIER ELECTRONICS, INC.,

                             Plaintiff,

              v.

ALLIANZ VERSICHERUNGS AG,
ASSURANCES GENERALES DE FRANCE,
COMPAGNIE D'ASSURANCES MARITIME
                                                                     -cv-_ _ __
AERIENNES ET TERRESTRES, GROUPE
CHEGARAY, GROUPE DE LESELEUC,
GROUPE DROUOT, L'UNION DES
ASSURANCES DE PARIS, LA FONCIERE, LA
PRESERVA TRICE, PRESERVATRICEFONCIERE,
LE CONTINENT HOLDING S.A.,
                                                                NOTICE OF REMOVAL
L'INDEPENDENCE, MEAD REASSURANCE,
MUTUELLE GENERALE FRANCAISE
ACCIDENTS, SCOR, SCOR CCR, SCOR
FACULT, AND SCOR TRAITE, EMPLOYERS
INSURANCE OF WAUSAU, EMPLOYERS
MUTUAL CASUALTY COMPANY,
GIBRALTAR INSURANCE COMPANY,
INSURANCE COMPANY OF FLORIDA,
INTERNATIONAL INSURANCE COMPANY,

                             Defendants.


                                  NOTICE OF REMOVAL

       Pursuant to 9 U.S.C. §§ 201-205, and 28 U.S.C. §§ 1331, 1441 and 1446, Defendants

SCOR Global P&C SE as successor in interest to Societe Commerciale de Reassurance (sued

herein as "SCOR", "SCOR CCR", "SCOR FACULT" and "SCOR TRAITE"), Riverstone

Insurance (UK) Limited as successor in interest to L'Independence, Mutuelle Generale Francaise

Accidents, Generali lARD as successor in interest to Le Continent sued here in as "Le Continent

Holding S.A.", Allianz lARD S.A. as successor in interest to Assurances Generale de France,


                                               1
 Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 2 of 10 PageID: 2



Compagnie D' Assurances Maritime Aeriennes Et Terrestres, and companies sued herein as "La

Fonciere", "La Preservatrice" and "PreservatriceFonciere", and AXA Corporate Solutions

Assurance as successor in interest to Groupe Drouot and L'Union Des Assurances de Paris

(Hereinafter "Removing Defendants") hereby remove the state court action entitled Comell-

Dubilier Electronics, Inc., Plaintiff v. Allianz Versicherungs AG, et al. Defendants, Docket No.

MID-L-004460-18 ("the CDE Action") from the Superior Court of New Jersey, Law Division,

Middlesex County to the United States District Court for the District of New Jersey.            The

grounds for removal are that the claims asserted by CDE against the Removing Defendants arise

under certain insurance policies which contain a binding arbitration agreement governed by the

United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards,

June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38 (the "New York Convention"), codified in the

United States as Chapter 2 of the Federal Arbitration Act ("FAA"), 9 U.S.C. §§ 201-208.             As

such, Removing Defendants have the right to remove this entire action to federal court and

thereafter file a motion to stay the action and to compel arbitration pursuant to 9 U.S.C. § 206.

       In support of their Notice ofRemoval, Removing Defendants state that:

       1.      On July 26, 2018, Comell-Dubilier Electronics, Inc. ("CDE") filed a Complaint

against Removing Defendants and other defendants in the Superior Court of New Jersey, Law

Division, Middlesex County. Pursuant to 28 U.S.C. § 1446 (a), a copy of the Complaint is

attached hereto as Exhibit A.      On or about August 1, 2018 and thereafter, CDE served

Summonses and the Complaint on Removing Defendants by service of process on Mendes &

Mount LLP purportedly pursuant to the terms of the Service of Suit clause contained in the

Insurance Policies under which CDE seeks relief against Removing Defendants.




                                                 2
 Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 3 of 10 PageID: 3



        2.      On or about November 1, 2018, CDE served its Amended Complaint and Jury

Demand in the CDE Action on Removing Defendants. A copy of the Amended Complaint and

Jury Demand is attached hereto as Exhibit B.

        3.      In this action, CDE seeks recovery against the defendants for the defendants'

alleged breaches of their obligations under insurance policies allegedly issued or subscribed by

the defendants under which CDE claims coverage rights in connection with certain

environmental-related claims involving CDE.

        4.      The Removing Defendants, are foreign companies incorporated under the laws of

France and other foreign countries with their principal places of business in France and

elsewhere outside the United States. CDE alleges in its Complaint and Amended Complaint that

Removing Defendants of foreign corporations with principal places of business in France and

elsewhere outside the United States.

        5.     The Removing Defendants severally subscribed one or more policies of excess

insurance issued to Exxon Corporation for the period January 1, 1980 through December 31,

1983 identified in Exhibit A to CDE's Complaint and Amended Complaint and described as

"NML-1980", "NML-1981", "NML-1982", and "NML 1982-1983" ("NML Policies").

        6.     In its     Complaint and Amended Complaint CDE alleges that Removing

Defendants participated in and agreed to provide coverage under the NML Policies (described in

the Complaint as "Exxon Policies"); that the Exxon Policies include various provisions cited by

CDE including the Insuring Agreement, "Loss Occurrence" Definition, "Seepage, Pollution and

Contamination Coverage Endorsement", and a "Service of Suit Provision"; that CDE is an

insured under the Exxon Policies; and that CDE relies on the "Service of Suit" clause to establish

personal jurisdiction over the Insurers and to effect service of process on the Insurers.



                                                  3
 Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 4 of 10 PageID: 4



        7.      Each of the above described NML Policies contain or incorporate the contract

wordings annexed hereto as Exhibits C-1, C-2, C-3, and C-4 ("NML Policy Wording").

        8.      The NML Policy Wordings include the following arbitration provision:

                In the event of any difference arising between the Insured and the
                Insurers with reference to this insurance such difference may, at
                the request of either party (after all requirements of this insurance
                with respect to recovery of any claim shall have been complied
                with), be referred to three disinterested arbitrators .... Any such
                arbitration shall take place in New York, N.Y. unless otherwise
                agreed by both parties, and the expense of arbitration shall be
                borne and paid as directed by the arbitrators. The arbitrators may
                abstain from jurisdictional formality and from following strictly
                the rules oflaw.

        9.      The arbitration agreement in the NML Policies upon which Removing Defendants

are sued arise out of commercial contracts between the Insured, a United States citizen, and the

Removing Defendants, all of whom are foreign insurers. The arbitration agreements therefore

fall under the New York Convention, 9 U.S.C. §§201 and 202.

        10.     Pursuant to 9 U.S.C. §203, the district courts of the United States have original

jurisdiction over this action. Specifically, section 203 states:

               An action or proceeding falling under the Convention shall be deemed to arise
               under the laws and treaties of the United States. The district courts of the United
               States ... shall have original jurisdiction over such an action or proceeding,
               regardless of the amount in controversy.


        11.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over the

claims asserted against defendants who are non-foreign insurers (Employers Insurance of

Wausau, Employers Mutual Casualty Company,                  Gibraltar Insurance Company, and

International Insurance Company), because claims against these insurers are so related to claims

in the action within such original jurisdiction - and in fact are identical - that they form part of

the same case or controversy under Article III of the United States Constitution.


                                                  4
 Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 5 of 10 PageID: 5



       12.      Venue in this Court is proper pursuant to 9 U.S.C. § 204 and 28 U.S.C. § 1441(a)

(the United States District Court for the District of New Jersey is the "district and division

embracing the place where such action is pending,") which here is the Superior Court of New

Jersey, Law Division, Middlesex County.

       13.      Pursuant to the terms of the above-cited arbitration agreement, Removing

Defendants have demanded arbitration against CD E. Copies of the demands are attached hereto

as Exhibit D.

       14.      CDE has rejected certain Removing Defendants' demands for arbitration and has

not responded to certain other Removing Defendants' demands for arbitration.

       15.      CDE is obligated to comply with the terms of the arbitration agreements and

accede to Removing Defendants' demands for arbitration.

       16.      Removing Defendants are entitled to remove this action to federal court and then

move to stay the action and to compel arbitration

       17.      This Notice of Removal is timely filed pursuant to 9 U.S.C. § 205, which permits

removal "at any time before the trial."       Removing Defendants were served with CDE's

Summons and Complaint on or about August 1, 2018 or thereafter. Before their time to answer

the Complaint was due to expire on November 5, 2018 CDE served its Amended Complaint on

November 1, 2018. The defendants' Answers to the Amended Complaint are now not due until

November 21, 2018.       Removing Defendants will file with this Court a motion to compel

arbitration on or before November 21, 2018.

       18.      Defendant Allianz Versicherungs AG has been dismissed from this action

pursuant to a Notice of Dismissal filed by CDE on or about October 18, 2018. A copy of the




                                                5
 Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 6 of 10 PageID: 6



Notice of Dismissal is annexed hereto as Exhibit E. CDE has removed its allegations against

Allianz Versicherungs AG in its Amended Complaint.

        19.     Plaintiff has filed in state court Affidavits of Service on the following named

defendants who were allegedly served with Summonses and the Complaint by service of process

on Mendes & Mount LLP on or about August 1, 2018: Insurance Company of Florida; Groupe

de Leuseleuc; Mead Reassurance and Groupe Chegaray. Mendes & Mount, LLP is designated as

the entity upon whom service of process may be effected on behalf of the insurers subscribing

the NML Policies in accordance with the terms of the Service of Suit provision. Mendes &

Mount has been unable to contact or verify the current existence of the above compames.

Mendes & Mount has determined that Insurance Company of Florida has been liquidated. CDE

has removed its allegations against Insurance Company of Florida in its Amended Complaint

Further, Mendes & Mount LLP has learned that Groupe de Leseleuc is no longer in business. In

addition, Mendes & Mount LLP has information that Groupe Chegaray is no longer in existence,

and internet searches and inquiries into French registered insurance companies have failed to

yield any information concerning Groupe Chegaray. Lastly, Mendes & Mount's inquiries and

research have failed to yield any information regarding Mead Assurance. See, Declaration of

Mary Ann D' Amato, annexed hereto as Exhibit F.

        20.    All remaining named defendants consent to the removal of this action and have or

will separately file their consents to the removal from state to federal court.

        WHEREFORE, Removing Defendants, pursuant to 9 U.S.C. §§ 201-205, and 28 U.S.C.

§§ 1331, 1441, and 1446, respectfully remove the action now pending against them in the

Superior Court for the State ofNew Jersey, Law Division, Middlesex County to this Honorable

Court, and request this Court to retain jurisdiction for all further proceedings.



                                                  6
Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 7 of 10 PageID: 7




Dated: November 8, 2018

                                             Respectfully submitted,

                                             MENDES & MOUNT, LLP




                                             Lauren Smith, Esq.
                                             Mendes & Mount, LLP
                                             750 Seventh Avenue
                                             New York, NY 10019
                                             Telephone: (212) 261-8000
                                             lauren.smith@mendes.com




                                    7
Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 8 of 10 PageID: 8



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2018, I electronically filed this Notice of Removal

with the Clerk of the Court using the CM/ECF system, which will then send a notification of

such filing to all counsel of record, and copies of the Notice of Removal have also been served

on counsel for the parties identified in the attached Service List.




                                                               Lauren Smith, Esq.
                                                               Mendes & Mount, LLP
                                                               750 Seventh Avenue
                                                               New York, NY 10019
                                                               Telephone: (212) 261-8000
                                                               lauren.smith@mendes.com




                                                  8
 Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 9 of 10 PageID: 9



                                         Service List

                      CORNELL-DUBILIER ELECTRONICS, INC V.
                         ALLIANZ VERSICHERUNGS AG. et al


Attorneys for Cornell-Dubilier Electronics, Inc.
Thomas E. Redburn, Esq.
LOWENSTEIN SANDLER PC
65 Livingston A venue
Roseland, NJ 07068-1791
Fax: 973-597-2400
Tel: 973-597-2456

Jonathan M. Ettinger, Esq.
Euripides Dalmanieras, Esq.
FOLEY HOAG LLP
155 Seaport Boulevard
Boston, MA 02210-2600
Fax: 617-832-7000
Tel: 617-832-1000
jettinger@foleyhoag.com
Edalmani@foleyhoag.com

Attorneys for French Market Insurers and Employers Insurance of Wausau
Mary Ann D'Amato, Esq.
Lauren Smith, Esq.
MENDES & MOUNT, LLP
750 Seventh Avenue
New York, New York 10019-6829
Fax: 212-261-8750
Tel: 212-261-8155
Maryann.Damato!Zz)mendes.com
Lauren. Smith@mendes.com

Attorneys for International Insurance Company and Gibraltar Insurance Company
Meg Catalano, Esq.
lillian G. Dennehy, Esq.
KENNEDYS CMK
120 Mountain View Boulevard
P.O. Box 650
Basking Ridge, NJ 07920
Tel: (908) 848-6300
jillian.dennehy(a),kennedyscmk.com
meg.catalano@kennedyscmk.com
Case 2:18-cv-15947-SDW-SCM Document 1 Filed 11/08/18 Page 10 of 10 PageID: 10




Attorneys for Employers Mutual Casualty Company
Richard J. Orr, Esq.
William Quackenboss, Esq.
DILWORTH PAXSON LLP
2 Research Way
Princeton, NJ 08540
Tel: (609) 987-6651
rorr@dil worthlaw .com
wquackenboss@dilworthlaw.com




                                       -2-
